Title: To James Madison from Henry Lee, 20 December 1786
From: Lee, Henry
To: Madison, James


My dear sir
Alexa. 20th. Decr. 86
After the notification of my disgrace which reached me about the 20th. Novr. I hastened from N York & pressed forward to my home. Every difficulty of weather and roads opposed my progress and retarded us effectually, for it took us three weeks to reach this place which I had reckoned on accomplishing in twelve days. At Length we arrived on the banks of potomac, and thro our avidity to embrace our friends, were on the point of destruction for four hou[r]s, by rashly adventuring to cross in the night, thro bodys of floating ice. But providence, kinder to me than my beloved country reserved my family & myself, with some detriment of purse but no injury to my reputation. Striking difference to be sure, and a theme for unceasing admiration of the supreme benevolence on my part. This subject always disturbs me & excites my resentment. But cruel & ungrateful as I estimate the treatment I have received from the assembly, I am frank to declare to you that the opinion I had formed of your deriliction of the friendship which existed between us rendered my affliction doubly severe. In all nations precedents are to be found demonstrative of the caprice & indelicacy of public bodys, therefore being not alone I could have procured repose to my feelings, by beleiving that all who knew me, would attribute my dismission to the proper cause.
Your abandonment of a man who loved your character to excess & who esteemed your friendship among the first blessings of his life connected with the circumstance of your election to the office from which he was dismissed, togather with many other considerations which are unnecessary to repeat wounded me deeply, & has given me many melancholy hours. Your letter of the 11th. affords me some relief, & as it explains your intentions which before were subject to construction, strengthens my hope that you regard me as I have ever esteemed you, & that no difference in political sentiments ever has or ever can cool the affection which commenced in our youth, and till very lately has existed in full vigor. It is my wish that we may ever be united, & I beleive you cannot question my sincerity, especially, when it relates to you.
My present intentions will carry me to Richmond unless the assembly may soon rise, when I shall have the happiness of conversing with you. Yours truely
H: Lee Jnr
